Citation Nr: 1823110	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  04-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability. 



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In September 2007, the Veteran testified at a Board hearing at the RO.

In an August 2009 decision, the Board, inter alia, denied service connection for a right knee disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2011 decision, the Court vacated that portion of the Board's August 2009 decision which denied service connection for a right knee disability and remanded the matter for additional evidentiary development and readjudication.  

The Veteran died in July 2012.  The appellant is the Veteran's father who has been substituted as the claimant in this appeal.  See September 2016 notification letter.  	

The Board previously considered this matter in April 2012, September 2016, and June 2017, at which times it remanded for additional development.  




FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's right knee disability is related to his right knee injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disability are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The appellant, in substitution of the Veteran, seeks service connection for a right knee disability.  A current right knee disability has been established.  See December 2008 VA examination.

The appellant contends that the Veteran's right knee disability was causally related to an injury that he sustained during his period of active duty.  

At his September 2007 Board hearing, the Veteran testified that he tore his right ACL in service during a kickboxing competition in Korea in 1978 because he was favoring the right knee.  Thereafter, in a December 2008 VA examination, the examiner recorded the Veteran's assertions that his right knee snapped during an in-service kickboxing competition and that he was seen at a clinic, where he was told that he had only sustained a sprain.  The Veteran also related that he continued to have problems following his discharge.

The Veteran also submitted a statement from a fellow service member, who served as a medic in the same unit.  The service member stated that he saw the Veteran injure his right knee during a martial arts competition in Korea in 1979.  He related that he saw the Veteran fall to the mat and grimace with pain while holding his right knee.  He recalled that the Veteran was transported to the clinic for treatment, had trouble walking after the incident, and had to leave the unit's martial arts team.

As noted by the Court in its June 2011 decision, service treatment records contain a May 16, 1978 clinical record that appears to refer to an effusion of the right knee cap with increased pain upon palpation of the meniscus regions and a limited range of motion.  See slip op. at footnotes 2 & 6.  As stated in the September 2016 remand, the Board is bound by the Court's interpretation of this evidence.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) (stating that "under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review.").  

Based on the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran injured his right knee in service.  As it must, the Board resolves any doubt as to this aspect of the claim in favor of the Veteran.

Having found that the Veteran injured his right knee in service, the question for consideration is whether his claimed disability was related to the in-service injury.  

As mentioned, the Veteran testified that he continued to have right knee problems following his discharge.  He is competent to report his history of observable knee symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the Veteran's testimony establishes a history of right knee symptoms since service.

VA has made multiple attempts to obtain a medical opinion as to the etiology of the Veteran's right knee disability.  Unfortunately, all efforts have resulted in inadequate opinions.  See September 2016 and June 2017 Board remands.  Most recently, in June 2017, a VA examiner opined that the Veteran's right knee disability was less likely than not related to service.  In essence, the examiner rejected the proposition that the Veteran had experienced a right knee injury in service.  He also rejected the proposition that such injury, had it occurred, could have led to the claimed disability.  The examiner, however, did not provide a rationale for this conclusion.  As such, the June 2017 VA opinion is inadequate.

The record shows that the Veteran injured his right knee in November 1992 and again August 1995, during work as a stuntman.  The weight of the evidence, however, fails to establish that the Veteran's right knee disability is solely related to these injuries.  Significantly, the evidence establishes that the Veteran had right knee symptoms since service and therefore prior to these injuries.  In view of this, the Board finds that the evidence is in relative equipoise as to whether the Veteran's history of right knee symptoms since service (presumed to be residuals of the in-service injury) contributed to subsequent injuries, to include the development of the claimed disability.  Once again, the Board resolves all doubt in favor of the Veteran.

To summarize, resolving doubt in favor of the Veteran, the Board finds the claimed right knee disability is related to a right knee injury in service.  The criteria for service connection have been met.  The appellant's claim is granted.


ORDER

Entitlement to service connection for a right knee disability is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


